Smith, J.
The petition in this ease alleges the residence of the plaintiff to be in Alabama and that of the defendant to be in Illinois. In the petition for removal this is not denied, nor is there any other reason given upon which the petition for removal is based. “A suit which, by reason of the non-residence of both parties, could not have been brought in the Federal court in the first instance, cannot be removed to that court from a State court, under the acts of March 3, 1887 (24 Stat, 522, c. 373), and August 13, 1888 (25 Stat. 433, c. 866, U. S. Comp. Stat. 1901, p. 508), on the ground of diverse citizenship, at least' where the plaintiff resists such removal, even if the consent of both parties could confer jurisdiction.” Ex parte Wisner, 203 U. S. 449 (27 Sup. Ct. 150, 51 L. ed. 264). While it is true that in some of the later cases there is a tendency to modify the ruling made in the Wisner case, supra, this court is bound by that ruling until the United States Supreme Court expressly overrules it.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.